DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to Applicant's amendment filed on 12/10/2020.
Claims 1-20 are pending. Claims 1, 3, 4, 6, 8, 9, 11-12, 16-19 and 20 are amended. Claims 1-20 are rejected. 
Claim Rejections - 35 USC § 103
Claims 1-4, 6, 9-12, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Betawadkar, Anjali et al (PGPUB Document No. 20090234799), hereafter, referred to as “Betawadkar”, in view of Robertson, Gavin et al (PGPUB Document No. 20040230571), hereafter, referred to as “Robertson”, in further view of Wells, Joe et al (PGPUB Document No. 20170344605), hereafter, referred to as “Wells”.

Regarding claim 1 (Currently amended), Betawadkar teaches converting, by the processing engine, the query into a plurality of sub-queries, wherein the conversion is based on the configuration data associated with the plurality of micro-services (Betawadkar, para 0004 receives a query then the Federated Server (engine) divides the query into plurality of subqueries to run on plurality of servers plurality of micro- services”  similar to subqueries that are getting executed in different autonomous Database Management System such as “Oracle”, “DB2”, “IDS” etc. which can used by other services in a federated search system); 
a plurality of sub-results corresponding to the plurality of sub-queries; and compiling, by the processing engine, the plurality of sub-results into a resulting set to satisfy the query(Betawadkar, para 0004 further discloses aggregating subquery results from plurality of servers “The subquery results are joined and aggregated at the first designated source server into a final query result. The final query result is returned to the federated database server.”.).
Betawadkar teaches splitting query into subqueries but he does not explicitly teaches A computer-implemented method, comprising: receiving, by a processing engine and from a user device in a multi-tenanted service environment, a query for execution, the processing engine comprising a plurality of dedicated connectors, each of the plurality of dedicated connectors connected to a respective one of a plurality of micro-services, providing, by the plurality of dedicated connectors of the processing engine, the plurality of sub-queries to corresponding ones of the plurality of micro-services; receiving, by the plurality of dedicated connectors of the processing engine and from the corresponding ones of the plurality of micro-services.
However in the same field of endeavor of query execution Robertson teaches A computer-implemented method, comprising: receiving, by a processing engine and from a user device in a multi-tenanted service environment (Robertson, para 0044 discloses that the application is being used by various users where each user can be a tenant This has many benefits including minimizing contact between the query server 100 and the data source 130, resource usage, performance, and multi-user support”),
 a query for execution, the processing engine comprising a plurality of dedicated connectors, each of the plurality of dedicated connectors connected to a respective one of a plurality of micro-services and registered with the processing engine with configuration data relating to the respective one of the plurality of micro-services, each of the plurality of micro-services associated with a respective database, wherein the query requires execution by the plurality of micro-services accessing the respective database (Robertson, para 0059 & Fig. 4 & Fig. 6 accessing one or more database using dedicated connection configuration file (connector) for each database such as 118a, 118b118c etc. for multiple separate service as  such as “LEGACY APPLICATION”, “MODERN APPLICATION” 114a-d “Applications 114 are connected to a first query server 100 a having a configuration file 118 a via standard driver 104. The first query server 100 a is connected to one or more data sources 130 a and 130 b via database drivers 148 a and 148 b. Each of the data sources 130 are indexed in external indexes 102 a and 102 b”), 
the plurality of sub-queries to corresponding ones of the plurality of micro-services (Robertson, Fig. 2 & para 0027 discloses executing multiple queries on different databases associated to different applications  “The query server 100 executes simultaneous queries against the external indexes 102 to these multiple data sources 130 without interacting with the data in the data sources. Only after final result-sets are isolated using only the external indexes 102, is the final result-set data in the data source 130 retrieved. Final result-set data from multiple disparate date sources 130 are ranked and merged, and presented to the application 114 and end-user 116 submitting the query”); 
receiving, by the plurality of dedicated connectors of the processing engine and from the corresponding ones of the plurality of micro-services (Robertson, para 0059 & Fig. 4 & Fig. 6 accessing one or more database using dedicated connection configuration file (connector) for each database such as 118a, 118b118c etc. for multiple separate service as  such as “LEGACY APPLICATION”, “MODERN APPLICATION” 114a-d ; para 0033 further discloses dedicated connectors (connection configuration files) “The query server 100 may have one or more configuration files 118 that contain data source connection and logon data for one or more data sources 130. These configuration files 118 can be application-specific and invoked along with the query submitted to query server 100”),
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Betawadkar’ teaching of subquery generation and execution to different servers to incorporate Robertson’s teaching of using dedicated connectors to extract and merge data from different data 
Betawadkar and Robertson teaches splitting query into subqueries and execute them using dedicated connectors but they don’t explicitly teach the plurality of sub-queries to corresponding ones of the plurality of micro-services; 
However in the same field of endeavor of query execution Wells teaches the plurality of sub-queries to corresponding ones of the plurality of micro-services(Wells, para 0055 disclose REST API call can be made for executing queries on multiple databases “Request processor 152 receives a query from API service 132 at application gateway 130 for processing. The query may be, for example, an API call or a database query including one or more parameters provided in the request received at application gateway 130 or obtained from other data sources (e.g., from a separate query executed on a different application server 150).”; para 0032 further discloses that API call can be REST request “API service 132 can break a received query into a plurality of parts based on one or more delimiters defined for a format of the query. For example, if the query is received as a REST request, API service 132 can decompose the request in a number of parts”); 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Betawadkar and Robertson’s teaching of subquery generation and execution to different servers using decimated connectors to incorporate Wells’ teaching of using representational state transfer application program interface to flexibly to call and return data from different data sources having different data formats.  

Regarding claim 2 (Original), Betawadkar, Robertson and Wells teach all the limitations of claim 1 and Betawadkar further teaches wherein the conversion into the plurality of sub-queries is further based on prefixes included in the query (Betawadkar, Fig.1 & para 0016-0017 discloses based parameter (table names) in the undivided query, the query is getting split into subqueries and getting executed to different server/services “As can be seen in FIG. 1, the information about sales in US cities is in a db2z.sales table managed by a DB2 for z series source server (102), whereas sales information for European cities is in an oracle.sales table managed by an Oracle source server (104). In order to obtain the query result, the federated database system (100) would typically need to: execute a first subquery on the Oracle source server (104) to obtain the sales information for Brussels; execute a second subquery on the zSeries source server (102) to obtain sales results for Fresno”).

Regarding claim 3 (Currently amended), Betawadkar, Robertson and Wells teach all the limitations of claim 1 and Robertson further teaches wherein the configuration data comprises data identifying the respective database of each of the plurality of micro-services (Robertson, para 0059 & Fig. 4 & Fig. 6 accessing one or more database using dedicated connection configuration file (connector) for each database such as 118a, 118b118c etc. for multiple separate service as  such as “LEGACY APPLICATION”, “MODERN APPLICATION” 114a-d “Applications 114 are connected to a first query server 100 a having a configuration file 118 a via standard driver 104. The first query server 100 a is connected to one or more data sources 130 a and 130 b via database drivers 148 a and 148 b. Each of the data sources 130 are indexed in external indexes 102 a and 102 b”).

Regarding claim 4 (Currently amended), Betawadkar, Robertson and Wells teach all the limitations of claim 1 and Robertson further teaches wherein providing the plurality of sub-queries comprises: 2Application No.: 16/203,968Docket No.: 054874-134FO1US/180848US01 generating, by the plurality of dedicated connectors(Robertson, para 0059 & Fig. 4 & Fig. 6 accessing one or more database using dedicated connection configuration file (connector) for each database such as 118a, 118b118c etc. for multiple separate service as  such as “LEGACY APPLICATION”, “MODERN APPLICATION” 114a-d), 
Wells teaches a respective representational state transfer application program interface call based on a mapping of the plurality of sub-queries and the configuration data associated with the plurality of micro-services(Wells, para 0032 disclose REST API call can be made for executing queries on multiple databases “API service 132 generally decomposes (or parses) a query against a graph projection of an API to generate one or more subqueries executed on application gateway 130 (or at server locations 140). To decompose (or parse) a query, API service 132 can break a received query into a plurality of parts based on one or more delimiters defined for a format of the query”; where the mapping data is derived from API schema as disclosed in para 0030 and multiple service level access configuring are discloses in para 0059 of Robertson “Applications 114 are connected to a first query server 100 a having a configuration file 118 a via standard driver 104”).

Regarding claim 6 (Currently amended), Betawadkar, Robertson and Wells teach all the limitations of claim 1 and Robertson further teaches wherein the plurality of micro-services obtain the plurality of sub-results through respective ones of a data access layer connection with the respective database (Robertson, para 0027 & Fig. 4 further discloses aggregating subquery results from plurality of databases “is the final result-set data in the data source 130 retrieved. Final result-set data from multiple disparate date sources 130 are ranked and merged, and presented to the application 114 and end-user 116 submitting the query”), 

Regarding claim 9 (Currently amended), Betawadkar teaches converting the query into a plurality of sub-queries, wherein the conversion is based on the configuration data associated with the plurality of micro-services (Betawadkar, para 0004 receives a query then the Federated Server (engine) divides the query into plurality of subqueries to run on plurality of servers where execution plan has the configuration of source servers to run the sub-queries “A federated query execution plan is generated based on the received federated query. The federated query execution plan defines one or more source servers of the federated database and a unique subquery to be executed on each of the source servers. ”;); 
a plurality of sub-results corresponding to the plurality of sub-queries; and compiling the plurality of sub-results into a resulting set to satisfy the query (Betawadkar, para 0004 further discloses aggregating subquery results from plurality of servers “The subquery results are joined and aggregated at the first designated source server into a final query result. The final query result is returned to the federated database server.”.).
Betawadkar teaches splitting query into subqueries but he does not explicitly teaches A system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: 
receiving, from a user device in a multi-tenanted service environment, a query for execution, wherein the data processor comprises a plurality of dedicated connectors, each of the plurality of dedicated connectors connected to a respective one of a plurality of micro-services and registered with the system with configuration data relating to the respective one of the plurality of micro-services, each of the plurality of micro-services associated with a respective database, wherein the query requires execution by the plurality of micro-services accessing the respective database; 
providing, by the plurality of dedicated connectors and via a respective representational state transfer application program interface, the plurality of sub-queries to corresponding ones of the plurality of micro-services; receiving, by the plurality of dedicated connectors and from the corresponding ones of the plurality of micro-services, 
However in the same field of endeavor of query execution Robertson teaches A system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising (Robertson, para 0033 discloses computer hardware to run program codes & Fig. 6 discloses the system): 
receiving, from a user device in a multi-tenanted service environment, a query for execution (Robertson, para 0044 discloses that the application is being used by various users where each user can be a tenant This has many benefits including minimizing contact between the query server 100 and the data source 130, resource usage, performance, and multi-user support”), 
wherein the data processor comprises a plurality of dedicated connectors, each of the plurality of dedicated connectors connected to a respective one of a plurality of micro-services and registered with the system with configuration data relating to the respective one of the plurality of micro-services, each of the plurality of micro-services associated with a respective database, wherein the query requires execution by the plurality of micro-services accessing the respective database (Robertson, para 0059 & Fig. 4 & Fig. 6 accessing one or more database using dedicated connection configuration file (connector) for each database such as 118a, 118b118c etc. for multiple separate service as  such as “LEGACY APPLICATION”, “MODERN APPLICATION” 114a-d “Applications 114 are connected to a first query server 100 a having a configuration file 118 a via standard driver 104. The first query server 100 a is connected to one or more data sources 130 a and 130 b via database drivers 148 a and 148 b. Each of the data sources 130 are indexed in external indexes 102 a and 102 b”); 
the plurality of sub-queries to corresponding ones of the plurality of micro-services (Robertson, Fig. 2 & para 0027 discloses executing multiple queries on different databases associated to different applications  “The query server 100 executes simultaneous queries against the external indexes 102 to these multiple data sources 130 without interacting with the data in the data sources. Only after final result-sets are isolated using only the external indexes 102, is the final result-set data in the data source 130 retrieved. Final result-set data from multiple disparate date sources 130 are ranked and merged, and presented to the application 114 and end-user 116 submitting the query”); receiving, by the plurality of dedicated connectors and from the corresponding ones of the plurality of micro-services (Robertson, para 0059 & Fig. 4 & Fig. 6 accessing one or more database using dedicated connection configuration file (connector) for each database such as 118a, 118b118c etc. for multiple separate service as  such as “LEGACY APPLICATION”, “MODERN APPLICATION” 114a-d ; para 0033 further discloses dedicated connectors (connection configuration files) “The query server 100 may have one or more configuration files 118 that contain data source connection and logon data for one or more data sources 130. These configuration files 118 can be application-specific and invoked along with the query submitted to query server 100”), 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Betawadkar’ teaching of subquery generation and execution to different servers to incorporate Robertson’s teaching of using dedicated connectors to extract and merge data from different data sources securely by avoiding giving access to dedicated connectors for other applications (Robertson, para 0059 & Fig. 4 & Fig. 6).
Betawadkar and Robertson teaches splitting query into subqueries and execute them using dedicated connectors but they don’t explicitly teach providing, by the plurality of dedicated connectors and via a respective representational state transfer application program interface, 
However in the same field of endeavor of query execution Wells teaches providing, by the plurality of dedicated connectors and via a respective representational state transfer application program interface (Wells, para 0055 disclose REST API call can be made for executing queries on multiple databases “Request processor 152 receives a query from API service 132 at application gateway 130 for processing. The query may be, for example, an API call or a database query including one or more parameters provided in the request received at application gateway 130 or obtained from other data sources (e.g., from a separate query executed on a different application server 150).”; para 0032 further discloses that API call can be REST request “API service 132 can break a received query into a plurality of parts based on one or more delimiters defined for a format of the query. For example, if the query is received as a REST request, API service 132 can decompose the request in a number of parts”); 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Betawadkar and Robertson’s teaching of subquery generation and execution to different servers using decimated connectors to incorporate Wells’ teaching of using representational state transfer application program interface to flexibly to call and return data from different data sources having different data formats.  

Regarding claim 10, dependent on rejected claim 9 and further analysis are similar to claim rejection 2 and are applicable to claim 10.

Regarding claim 11, dependent on rejected claim 9 and further analysis are similar to claim rejection 3 and are applicable to claim 11.

Regarding claim 12, dependent on rejected claim 9 and further analysis are similar to claim rejection 4 and are applicable to claim 12.

Regarding claim 14, dependent on rejected claim 9 and further analysis are similar to claim rejection 6 and are applicable to claim 14.

Regarding claim 17 (Currently amended), Betawadkar teaches converting the query into a plurality of sub-queries, wherein the conversion is based on the configuration data associated with the plurality of micro-services (Betawadkar, para 0004 receives a query then the Federated Server (engine) divides the query into plurality of subqueries to run on plurality of servers where execution plan has the configuration of source servers to run the sub-queries “A federated query execution plan is generated based on the received federated query. The federated query execution plan defines one or more source servers of the federated database and a unique subquery to be executed on each of the source servers. ”;); a plurality of sub-results corresponding to the plurality of sub-queries; and compiling the plurality of sub-results into a resulting set to satisfy the query (Betawadkar, para 0004 further discloses aggregating subquery results from plurality of servers “The subquery results are joined and aggregated at the first designated source server into a final query result. The final query result is returned to the federated database server.”.).
5Application No.: 16/203,968Docket No.: 054874-134FO1US/180848US01 Betawadkar teaches splitting query into subqueries but he does not explicitly teaches A non-transitory computer-readable storage medium including program code, which when executed by at least one data processor, causes operations comprising: receiving, from a user device in a multi-tenanted service environment, a query for execution, 
wherein the at least one data processor comprises a plurality of dedicated connectors, each of the plurality of dedicated connectors connected to a respective one of a plurality of micro-services and registered with the system with configuration data relating to the respective one of the plurality of micro-services, each of the plurality of micro-services associated with a respective database, 
wherein the query requires execution by the plurality of micro-services accessing the respective database; 
providing, by the plurality of dedicated connectors and via a respective representational state transfer application program interface, 
the plurality of sub-queries to corresponding ones of the plurality of micro-services; 
receiving, by the plurality of dedicated connectors and from the corresponding ones of the plurality of micro-services, 
However in the same field of endeavor of query execution Robertson teaches A non-transitory computer-readable storage medium including program code, which when executed by at least one data processor, causes operations comprising(Robertson, para 0033 discloses computer hardware to run program codes): 
receiving, from a user device in a multi-tenanted service environment, a query for execution (Robertson, para 0044 discloses that the application is being used by various users where each user can be a tenant This has many benefits including minimizing contact between the query server 100 and the data source 130, resource usage, performance, and multi-user support”), 
wherein the at least one data processor comprises a plurality of dedicated connectors, each of the plurality of dedicated connectors connected to a respective one of a plurality of micro-services and registered with the system with configuration data relating to the respective one of the plurality of micro-services, each of the plurality of micro-services associated with a respective database, wherein the query requires execution by the plurality of micro-services accessing the respective database(Robertson, para 0059 & Fig. 4 & Fig. 6 accessing one or more database using dedicated connection configuration file (connector) for each database such as 118a, 118b118c etc. for multiple separate service as  such as “LEGACY APPLICATION”, “MODERN APPLICATION” 114a-d “Applications 114 are connected to a first query server 100 a having a configuration file 118 a via standard driver 104. The first query server 100 a is connected to one or more data sources 130 a and 130 b via database drivers 148 a and 148 b. Each of the data sources 130 are indexed in external indexes 102 a and 102 b”); 
the plurality of sub-queries to corresponding ones of the plurality of micro-services(Robertson, Fig. 2 & para 0027 discloses executing multiple queries on different databases associated to different applications  “The query server 100 executes simultaneous queries against the external indexes 102 to these multiple data sources 130 without interacting with the data in the data sources. Only after final result-sets are isolated using only the external indexes 102, is the final result-set data in the data source 130 retrieved. Final result-set data from multiple disparate date sources 130 are ranked and merged, and presented to the application 114 and end-user 116 submitting the query”); 
receiving, by the plurality of dedicated connectors and from the corresponding ones of the plurality of micro-services(Robertson, para 0059 & Fig. 4 & Fig. 6 accessing one or more database using dedicated connection configuration file (connector) for each database such as 118a, 118b118c etc. for multiple separate service as  such as “LEGACY APPLICATION”, “MODERN APPLICATION” 114a-d ; para 0033 further discloses dedicated connectors (connection configuration files) “The query server 100 may have one or more configuration files 118 that contain data source connection and logon data for one or more data sources 130. These configuration files 118 can be application-specific and invoked along with the query submitted to query server 100”),
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Betawadkar’ teaching of subquery generation and execution to different servers to incorporate Robertson’s teaching of using dedicated connectors to extract and merge data from different data sources securely by avoiding giving access to dedicated connectors for other applications (Robertson, para 0059 & Fig. 4 & Fig. 6).
Betawadkar and Robertson teaches splitting query into subqueries and execute them using dedicated connectors but they don’t explicitly teach providing, by the plurality of dedicated connectors and via a respective representational state transfer application program interface, 
However in the same field of endeavor of query execution Wells teaches providing, by the plurality of dedicated connectors and via a respective representational state transfer application program interface (Wells, para 0055 disclose REST API call can be made for executing queries on multiple databases “Request processor 152 receives a query from API service 132 at application gateway 130 for processing. The query may be, for example, an API call or a database query including one or more parameters provided in the request received at application gateway 130 or obtained from other data sources (e.g., from a separate query executed on a different application server 150).”; para 0032 further discloses that API call can be REST request “API service 132 can break a received query into a plurality of parts based on one or more delimiters defined for a format of the query. For example, if the query is received as a REST request, API service 132 can decompose the request in a number of parts”); 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Betawadkar and Robertson’s teaching of subquery generation and execution to different servers using decimated connectors to incorporate Wells’ teaching of using representational state transfer application program interface to flexibly to call and return data from different data sources having different data formats.  

Regarding claim 18, dependent on rejected claim 17 and further analysis are similar to claim rejection 4 and are applicable to claim 18.

Regarding claim 19, dependent on rejected claim 17 and further analysis are similar to claim rejection 6 and are applicable to claim 19.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Betawadkar, Anjali et al (PGPUB Document No. 20090234799), hereafter, referred to as “Betawadkar”, in view of Robertson, Gavin et al (PGPUB Document No. 20040230571), hereafter, referred to as “Robertson”, in view of Wells, Joe et al (PGPUB Document No. 20170344605), hereafter, referred to as “Wells”, in further view of Chan, Sammy et al (PGPUB Document No. 20050149552), hereafter, referred to as “Chan”.

Regarding claim 5 (Original), Betawadkar, Robertson and Wells teach all the limitations of claim 4 but they don’t explicitly teach wherein the mapping is based on metadata extracted from the plurality of micro-services.
However in the same field of endeavor of querying plurality of data sources Chan teaches wherein the mapping is based on metadata extracted from the plurality of micro-services (Chan, para 0087 further discloses micro-services or data source specific query element in the mapping information in XML Schema  which is being used for query execution “Settings and mdbas: MappingInfo …The mdbas: Settings element contains data source specific child elements that hold the details of the data source, such as the database name.”) .
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Betawadkar, Robertson and Wells’s teaching of executing subqueries to different data sources to incorporate Chan’s teaching of extracting metadata from plurality of services so that each sub-queries can be executed with proper protocols based on metadata mentioned for each service.

Regarding claim 13, dependent on rejected claim 12 and further analysis are similar to claim rejection 5 and are applicable to claim 13.
 
Claims 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Betawadkar, Anjali et al (PGPUB Document No. 20090234799), hereafter, referred to as “Betawadkar”, in view of Robertson, Gavin et al (PGPUB Document No. 20040230571), hereafter, referred to as “Robertson”, in view of Wells, Joe et al (PGPUB Document No. 20170344605), hereafter, referred to as “Wells”, in further view of Barov, Rumen (US Patent Document No. 20190286722), hereafter, referred to as “Barov”.

Regarding claim 7 (Original), Betawadkar, Robertson and Wells teach all the limitations of claim 1 and Betawadkar further teaches wherein compiling the plurality of sub- results into the resulting set comprises (Betawadkar, para 0004 further discloses aggregating subquery results from plurality of servers “The subquery results are joined and aggregated at the first designated source server into a final query result. The final query result is returned to the federated database server.”.): 
However in the same field of endeavor of flattening hierarchical data Barov teaches flattening each of the plurality of sub-results from a hierarchical representation into one or more records of rows with column values comprising required fields of data from the plurality of micro-services (Barov, para 0017 discloses flattening hierarchical data into relational model that consist of columns and rows “Data transformer 112 is configured to convert from the hierarchical schema of the serialized data to the relational schema of the telemetry data (e.g., referred to as “data flattening”). ”; where having required field in the a record is an obvious  design variant which could be implemented by adding a field existence check in the “where” clause in a SQL statement as disclosed by Betawadkar in para 0016 as following “select sum(zs.price), zs.prodid from oracle.sales o, db2z.sales zs where zs.city = ‘Fresno’ and o.city=’Brussels’ and o.prodid = zs.prodid group by zs.prodid”; ): 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Betawadkar, Robertson and Wells’s teaching of extracting data from various sources to incorporate Barov‘s teaching of flattening hierarchical data into relation schema model to execute query efficiently by reducing data complexity and using data lineage in relationships of relational model (Barov, para 0017).

Regarding claim 15, dependent on rejected claim 9 and further analysis are similar to claim rejection 7 and are applicable to claim 15.

Regarding claim 20, dependent on rejected claim 17 and further analysis are similar to claim rejection 7 and are applicable to claim 20.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Betawadkar, Anjali et al (PGPUB Document No. 20090234799), hereafter, referred to as “Betawadkar”, in view of Robertson, Gavin et al (PGPUB Document No. 20040230571), hereafter, referred to as “Robertson”, in view of Wells, Joe et al (PGPUB Document No. 20170344605), hereafter, referred to as “Wells”, in further view of Barov, Rumen (US Patent Document No. 20190286722), hereafter, referred to as “Barov”, in further view of Xu, Huixin et al (US Patent Document No. 20170193022), hereafter, referred to as “Xu”.

Regarding claim 8 (Currently amended), Betawadkar, Robertson, Wells and Barov teach all the limitations of claim 7 and Betawadkar further teaches wherein compiling the plurality of sub-results further comprises (Betawadkar, para 0004 further discloses aggregating subquery results from plurality of servers “The subquery results are joined and aggregated at the first designated source server into a final query result. The final query result is returned to the federated database server.”.): generating a tree reflecting the hierarchical representation, the tree comprising a root node and one or more child nodes, wherein the root node and the one or more child nodes include the required fields of data(Wells, para 0089 discloses sub-query result in tree like hierarchical presentation such as XML  where root and child nodes are presented in a hierarchical fashion “response generator 640 can generate a response to be transmitted to the requesting client device 120. API service 132 may generate the response, for example, as serialized data, such as XML data or a JSON-formatted response, that client device 120 can parse to extract the data set for the last subquery”); 	
But they don’t explicitly teach and traversing the tree in a bottom-up approach to obtain the required fields of data, 
However in the same field of endeavor of traversing hierarchical data Xu teaches and traversing the tree in a bottom-up approach to obtain the required fields of data (Xu, para 0020 discloses traversing nodes in a hierarchical structure in bottom-up direction “with the result used to create a node in the target aggregation hierarchy. In one embodiment, the tree of nodes is traversed in a "bottom-up" direction, meaning that nodes at the lowest level of the hierarchy (i.e., nodes associated with the highest "Layer" attribute) are processed first.”), 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Betawadkar, Robertson, Wells and Barov’s teaching of extracting data from various sources and having the response in a hierarchical structure to incorporate Xu‘s teaching of traversing a hierarchical tree structure in bottom-up direction to look into the result element value first (Xu, para 0020).


Regarding claim 16, dependent on rejected claim 15 and further analysis are similar to claim rejection 8 and are applicable to claim 16.



Response to Arguments 

I.	35 U.S.C §112 (b)
Rejection to claim 8 & 16 have been withdrawn in light of claim amendments. 


I.	35 U.S.C §103
Applicant’s arguments filed on 12/10/2020 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 

Conclusion

THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. D./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164